This is an action based upon alleged wanton misconduct on the part of the defendant by which the plaintiff was injured.
The plaintiff in this case claims that during a ride she took with the defendant as his guest he drove at a heedless, reckless and excessive rate of speed against her repeated protest, and that at a time when he should have been driving his automobile in the direction of her home he was driving it in another direction expressly for the purpose of taking a longer ride, and that as a result of her protest he attempted to turn the car around to retrace his route and to take her more directly to her home. In the act of turning the car around the hind wheels slipped down an embankment and the defendant thought it advisable that the plaintiff and another guest who were riding with him should alight from the car as he feared that it would tip over.
There was nothing about the act of the defendant in attempting to turn the car around that constituted wanton misconduct, nor was the act of driving the car at the speed complained of by the plaintiff such an act as constituted wanton misconduct. The attempt has been made by the plaintiff in this case to make out of ordinary negligence a case of wanton misconduct. The plaintiff has failed to establish a case of wanton misconduct and the guest statute bars any right to recovery for ordinary negligence.
   Judgment is entered for the defendant.